DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on October 28, 2020.
Currently, claims 1-17 are pending in the instant application.
Newly submitted claims 10-17 are directed to species not elected by applicant. Note that applicant elected miR-16 mimic in the reply filed on June 23, 2020. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-17 are withdrawn from consideration as being directed to non-elected species, there being no allowable generic or linking claim. See 37 CFR 1.142(b) and MPEP § 821.03.
Accordingly, claims 1-9 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.


Information Disclosure Statement
The reference in the information disclosure statement filed on November 25, 2020 has not been considered, except the English language abstract.
Note that applicant checked box “T5”, which should be checked “if English language translation is attached.” It is noted that there is no such English translation attached for the entire reference. The reference merely contains an English language “ABSTRACT” on the first page of the non-English language reference. 
Applicant is required to submit the missing “English language translation” that is allegedly attached for examiner’s consideration, or alternatively, correctly annotate the IDS such that only Abstract is in English language. 

                                    Maintained Objections/Rejections
	 			        Drawings
Drawings in Figures 1A-1D remain objected to for the reasons as set forth in the Office action mailed on July 28, 2020 and for the reasons set forth below. 
Applicant's arguments filed on October 28, 2020 have been fully considered but they are not persuasive. Applicant argues that the drawings and the description are the same as those in U.S. Patent No. 7,842,673 hence “a person of ordinary skill in the art would understand the veracity of this description.” In response, it is noted that this application is not related to the ‘673 patent in the sense that this application does not claim priority to the ‘673 patent. Note that every single patent application is examined on its own merits. Now, note that applicant was not able to point out where in Figures 1A-1D “oligonucleotide passing through gap junction channels” is shown. Since applicant failed to persuasively demonstrate that Figures 1A-1D do show what is described in the specification, this objection is maintained. 
Note that this objection will not be held in abeyance.
		            Claim Rejections - 35 USC § 112
Claim 3 remains rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons as set forth in the Office action mailed on July 28, 2020 and for the reasons set forth below. 
	Applicant's arguments filed on October 28, 2020 have been fully considered but they are not persuasive. Applicant argues that “about 104” is supported by the specification by pointing out various paragraphs and Figures 18A-18B. In response, it is noted that the paragraphs and Figures pointed out by applicant do not adequately support the number of cells recited in claim 3 as evidenced by the fact that applicant was at best able to point out “25,000” and “3x104” as the cell number of hMSCs by referring to the paragraphs and Figures. Note that 25,000 or 30,000 cannot be considered near or close to 10,000 (104) by any means. Note that both 25,000 and 30,000 are a far cry from 10,000 or about 10,000. Hence, the examiner fails to find applicant’s arguments persuasive.
	Accordingly, this rejection is maintained. 

			Claim Rejections - 35 USC § 103
Claims 1-8 remain rejected under 35 U.S.C. 103 as being unpatentable over Lemcke et al. in view of Lee et al., Eskildsen et al., and Takeshita et al. for the reasons as set forth in the Office action mailed on July 28, 2020 and for the reasons set forth below. 
Applicant's arguments filed on October 28, 2020 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because it is the instant co-inventors who “recognized for the first time” and “discovered” that inhibitory oligonucleotides inhibiting syncytial cancer cell is transferred not only from a donor hMSC into a first SCC through a newly formed gap junction in vivo but also is transferred from the first SCC to a second SCC through the existing gap junction between the two SCCs and “at least twice the .
Applicant argues that Lemcke’s teachings are prophetic and Lee’s teachings are performed in cell lines thus neither Lemcke nor Lee teaches in vivo delivery of oligonucleotides “with evidence showing therapeutic results.” Applicant further argues that Lemcke taught that “additional studies” are needed. In response, it is noted that actual exemplification in a prior art reference is not required to render claims obvious under §103, nor does obviousness require absolute predictability. That is, the mere fact that an actual in vivo method was not performed in the cited art and the prior art’s suggestion that more studies are needed are not sufficient to render the instant claims non-obvious because there is no objective evidence for a lack of reasonable expectation of success in practicing the claimed method in view of the combined teachings of the cited references. Note that for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.
	Applicant argues that a reference by Tian (2010) published more recently compared to Lee having a priority date of May 11, 2007 and Takeshita having a priority date of March 26, 2008 taught that in vivo effects of hMSCs are “inconsistent” as Tian reported a decreased tumor cell proliferation by hMSCs in vitro but enhanced tumor growth in vivo. Applicant also contends that one cannot “safely and effectively” delivery any drug for cancer treatment in vivo because “Tian reported the opposite result.” In response, it is noted that applicant did not submit a legible 
that applicant’s statement that “the Lee reference is a patent application with a priority date of May 11, 2007” is factually incorrect. Note that the Lee reference is a non-patent literature published in the year of 2013. Furthermore, the Lemcke reference, the primary reference in the instant rejection, was published in the year of 2015, which is thus more recent compared to Tian (2010), which is compared to the wrong date of Lee and the date of Takeshita for reasons unclear to the examiner. Again, note that the primary Lemcke reference was published in 2015, and the secondary Lee reference was published in 2013, both of which are more “recent” compared to the publication date of the Tian reference (2010). In addition, applicant’s arguments relying on the non-cited reference in the instant rejection cannot show why or how the combined teachings of the cited references in the instant rejection fail to render the method of claims 1-8 obvious. Moreover, there is no legal requirement that clinical safety and efficacy must be shown to render a treatment method obvious. Note that this is an application for a patent, not an application seeking a Food and Drug Administration (FDA) approval. 
	 Applicant attacks cited references individually and points out features not taught by each of the individual references. Note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). That is, applicant’s argument that Lemke’s reference pertains to a transfer from a donor cell to an adjacent cell thus the reference does not teach all limitations of claim 1. Note that “BLUE” and “RED” are not detected in the paper transmitted in black/white. Further, applicant’s attempt to differentiate different cell number (e.g., #1, #2, and #3) is not reflected in applicant-generated “DIAGRAM 1” and “DIAGRAM 2” as the alleged cell numbers are not shown in the diagrams in the submitted black/white image.  Regarding Lee, applicant argues that in vitro and cannot render the claims obvious in view of the “unpredictability of the field” as described by Tian, whose legible copy is not submitted for examiner’s consideration. Note that applicant failed to pinpoint any teaching-away disclosure in the cited references such that the references taught the alleged unpredictability, thereby teaching lack of a reasonable expectation of success in practicing the claimed method before the effective filing date. Applicant further argues that Lee’s method requires a combination method thus “teaches away” from the instantly claimed “monotherapy”. In response, applicant’s attention is directed to the fact that the method of claims 1-8 is not limited to a “monotherapy” as evidenced by the open-ended transitional phrase “comprising” in “the method comprising”. Further, even if the claims expressly excluded administration of any additional agents, applicant’s arguments are found unpersuasive because the teachings of Lee are not limited to a combination therapy. Applicant did not point out where (e.g., page numbers) in the Lee reference the alleged combination therapy is taught thus the examiner cannot properly address applicant’s unfounded arguments. Hence, applicant failed to provide objective evidence that Lee taught away or discouraged one of ordinary skill in the art from arriving at the claimed method when considered in combination with the teachings of the cited references in the instant rejection. Applicant continues to attack references individually and argues that Eskildsen does not cure the deficiencies of Lemcke, Lee, and Takeshita, wherein such arguments are not found persuasive because applicant failed to provide persuasive rebuttal arguments as to why the combination of the cited references is deficient. Applicant also argues that Takeshita tested miR-16 by systemic administration only, whereas the instant claims require miR-16 delivery by hMSC. Again, note that applicant cannot attack a single reference alone in order to show nonobviousness when the obviousness is established on a combination of references. Note that use of hMSC for miRNA delivery was known in the prior art as taught by Lemcke, Lee, and Eskildsen. 
	In view of the foregoing, this rejection is maintained. 
				Double Patenting
Claims 1-8 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, and 13-20 of U.S. Patent No. 7,842,673 B2 in view of Lemcke et al., Lee et al., Eskildsen et al., and Takeshita et al. for the reasons as set forth in the Office action mailed on July 28, 2020 and for the reasons set forth below because applicant did not provide any substantial rebuttal arguments addressing the supposed errors of this rejection. In the addition, applicant’s arguments provided for the §103 rejection above are not found persuasive as explained above. Hence, this rejection is maintained for the reasons of record.
	 
Claims 1-8 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, and 14-22 of U.S. Patent No. 8,188,062 B2 in view of Lemcke et al., Lee et al., Eskildsen et al., and Takeshita et al. for the reasons as set forth in the Office action mailed on July 28, 2020 because applicant did not address this rejection in the remarks filed on October 28, 2020.

			      New Rejections Necessitated by Amendment
Claim Objections
Claim 9 is objected to because of the following informalities:  “I3D” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 9 recites “The miR-16 mimic recited in claim 4 having SEQ. I3D No. 1.” It is noted that claim 4 is a “method” claim but claim 9 does not refer back to the “method” of claim 4. Hence, it is unclear whether claim 9 is intended as a compound claim. 
Claim 9 recites that the “miR-16 mimic” has SEQ ID NO:1. Hence, the “miR-16 mimic” reads on SEQ ID NO:1 in and of itself. That is, claim 9 reads on use of miR-16 mimic consisting of  SEQ ID NO:1. It is noted that SEQ ID NO:1 is 5’-CCAGUAUUAACUGUGCUGCUGA, which is not a mature miR-16 (also known as miR-16-5p) nucleotide sequence. Rather, SEQ ID NO:1 is a mature miR-16-3p nucleotide sequence (also known as miR-16-1*). Note that the nucleotide sequence of mature miR-16 is 5’-UAGCAGCACGUAAAUAUUGGCG. See for instance SEQ ID NO:1 of Takeshita et al. (US 2009/0253780 A1, of record). As such, claim 9 recites structurally conflicting limitations regarding the nucleotide sequence of the “miR-16 mimic”, when “having” is interpreted as reading on consisting of as encompassed by the term “having”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lemcke et al. (Cellular Signalling, 2015, 27:2506-2514, of record) in view of Lee et al. (Oncotarget, 2013, 4:346-361, of record), Eskildsen et al., (PNAS, 2011, 108:6139-6144, of record), and Takeshita et al. (US 2009/0253780 A1, of record).
The teachings of each cited reference are described in the last Office action fully incorporated by reference herein thus will not be repeated.

It would have been obvious to one of ordinary skill in the art before the effective filing date to practice art-recognized MSC-mediated transfer/delivery of miRNAs for the purpose of treating prostate cancer in vivo comprising contacting prostate cancer cells in a subject with pre-miR-16-transfected hMSCs. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to “efficiently and functionally” deliver an anti-prostate cancer therapeutic agent, miR-16, to cancer cells of prostate cancer tissue, because MSCs were suggested “as a vehicle to deliver therapeutic miRNAs into cancer cells via a GJ-dependent pathway” thus MSCs were suggested to “be modified to express anti-cancer miRNAs that translocate into the tumour cell” as reported by Lemcke thus “GJ-mediated shuttling of miRNA” between a donor cell and an adjacent recipient cell was an art-recognized mechanism before the effective filing date, wherein such teachings of Lemcke are corroborated by Lee’s teachings such that delivery of miRNA mimics by MSCs to “nearby”, “adjacent” tumor cells  occur “efficiently and functionally” by exosomes via gap junction-dependent manner, wherein in vivo use of miRNA-containing hMSCs was also demonstrated by Eskildsen. Since mature miR-16 expressed from pre-miR-16, which is Takeshita’s SEQ ID NO:2 having the nucleotide sequence of SEQ ID NO:1 claimed in claim 9, was known to function as an anti-cancer agent in prostate cancer mice as demonstrated by Takeshita, one of ordinary skill in the art desiring to treat prostate cancer by utilizing the art-recognized MSC-mediated miRNA transfer/delivery methodology would have been motivated to use a miR-16 mimic having SEQ ID NO:1 as a “therapeutic”, “anti-cancer” miRNA for prostate cancer cells and transfect the miR-16 mimic into hMSCs and contact prostate cancer cells in a subject in vivo with the hMSCs that are “modified to express” the anti-cancer miR-16 mimic in order to provide “GJ-mediated shuttling” in vivo in the subject. 
Accordingly, claim 9 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, and 13-20 of U.S. Patent No. 7,842,673 B2 in view of Lemcke et al. (Cellular Signalling, 2015, 27:2506-2514, of record), Lee et al. (Oncotarget, 2013, 4:346-361, of record), Eskildsen et al., (PNAS, 2011, 108:6139-6144, of record), and Takeshita et al. (US 2009/0253780 A1, of record).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 is an obvious variation of the ‘673 patent claims in view of the combination of Lemcke, Lee, Eskilsen, and Takeshita. The obviousness of claims 1 and 4, from which claim 9 depends, is explained in the last Office action at page 14. Further, Takeshita’s SEQ ID NO:2 has the nucleotide sequence of SEQ ID NO:1 recited in claim 9 as explained in the §103 rejection above, which is fully incorporated by reference herein.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, and 14-22 of U.S. Patent No. 8,188,062 B2 in view of Lemcke et al. (Cellular Signalling, 2015, 27:2506-2514, of record), Lee et al. (Oncotarget, 2013, 4:346-361, of PNAS, 2011, 108:6139-6144, of record), and Takeshita et al. (US 2009/0253780 A1, of record).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 is an obvious variation of the ‘062 patent claims in view of the combination of Lemcke, Lee, Eskilsen, and Takeshita. The obviousness of claims 1 and 4, from which claim 9 depends, is explained in the last Office action at page 145. Further, Takeshita’s SEQ ID NO:2 has the nucleotide sequence of SEQ ID NO:1 recited in claim 9 as explained in the §103 rejection above, which is fully incorporated by reference herein.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635